PER CURIAM.
The trial court summarily denied appellant’s Florida Rule of Criminal Procedure 3.850 motion finding that it was filed beyond the two-year time limit of the rule. Fla. R.Crim. P. 3.850(b). We reverse and remand for further proceedings. Appellant timely filed his motion within two years of his convictions and sentences becoming final. Cooper v. State, 902 So.2d 904 (Fla. 4th DCA 2005). See also Small v. State, 941 So.2d 555 (Fla. 1st DCA 2006).

Reversed and Remanded for Further Proceedings.

KLEIN, HAZOURI and MAY, JJ., concur.